Citation Nr: 1542630	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  15-03 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Evaluation of bilateral hearing loss, rated noncompensable prior to June 3, 2015.

2. Evaluation of bilateral hearing loss, rated as 20 percent disabling beginning June 3, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1952 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for bilateral hearing loss and assigned an initial noncompensable evaluation.

In March 2015, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

In a June 2015 rating decision, the RO increased the rating for the Veteran's bilateral hearing loss from noncompensable to 20 percent, effective June 3, 2015.  The United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the matter has been bifurcated and remains in appellate status.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Here, the Veteran asserted that he is unable to seek and maintain gainful employment due to his chronic PTSD.  See January 2015 Statement in Support of Claim.  Thus, the issue of a TDIU was not raised a result of the claim of service connection for bilateral hearing loss.  See id. at 454 (the Court held a claim for TDIU was raised where the veteran challenged the initial disability rating assigned for the disability upon which he based his assertion of unemployability).  Moreover, in an August 2015 rating decision, the RO denied service connection for a TDIU.  The time for filing a notice of disagreement has not yet expired.  Accordingly, the Board finds that it does not have jurisdiction over the matter of entitlement to a TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to June 3, 2015, bilateral hearing loss has been no worse than Level III hearing loss in the right ear and Level II hearing loss in the left ear.

2. Beginning June 3, 2015, bilateral hearing loss has been productive of, but no worse than, Level V hearing loss in each ear.


CONCLUSIONS OF LAW

1.  Prior to June 3, 2015, the criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  Beginning June 3, 2015, the criteria for a 20 percent evaluation for bilateral hearing loss, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

This appeal arises from a disagreement with an initial rating decision in July 2012, which granted service-connection for bilateral hearing loss and assigned a noncompensable evaluation.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The duty to notify with respect to the initial rating was satisfied by letters sent to the Veteran in May 2009 and June 2009.  The claim was last adjudicated in June 2015.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  VA treatment records and examination reports, private medical records, and lay statements have been associated with the record.  Although service treatment records and military personnel records have been determined to be unavailable, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As the Veteran's service ended in 1954, the Board finds that the unavailability of the service records in this case does not trigger a heightened duty to explain the Board's findings and to carefully consider the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In November 2009 and July 2012, VA afforded the Veteran audiology examinations to assess the severity of his bilateral hearing loss.  The examiners considered the Veteran's reported history, examined the Veteran, described his disability in detail, and provided an analysis to support any conclusions.  Therefore, the examinations are adequate and allow the Board to make an informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Ratings Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Increased Evaluation for Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss is more disabling than the noncompensable evaluation VA has currently assigned for the period prior to June 3, 2015.  He also contends that bilateral hearing loss is more disabling than the 20 percent evaluation VA has currently assigned for the period beginning June 3, 2015.   

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2015).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The evaluations derived from the schedule are intended to make allowance for improvement by hearing aids.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Exceptional patterns of hearing impairment are to be evaluated in accordance with the provisions of 38 C.F.R. § 4.86.  That regulation states that: 

(a) When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 

(b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a).

Here, a November 2009 VA audiology examination showed puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
Avg.
RIGHT
35
50
70
85
60
LEFT
35
50
75
95
63.75

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 96 percent in the left ear.  The examiner found mild to severe sensorineural hearing loss for the right ear, mild to profound sensorineural hearing loss for the left ear, excellent word recognition bilaterally, and no evidence of middle ear dysfunction.

Applying the study results of the November 2009 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level III hearing loss in the right ear and a Level II hearing loss in the left ear.  Where hearing loss is at Level II in one ear and Level III in the other, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  

A June 2015 VA audiology examination showed puretone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
40
50
75
85
63
LEFT
35
45
80
95
64

Speech audiometry revealed speech recognition ability of 72 percent in each ear.  The examiner opined that sensorineural hearing loss is present and does not impact the ordinary conditions of daily life, including the ability to work.

Applying the results of the June 2015 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level V hearing loss in each ear.  Where hearing loss is at Level V in each ear, a 20 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  


April 2009 VA outpatient treatment records show audiometric testing was performed.  The results of the testing reveal the following puretone thresholds, in decibels:




HERTZ


1000
2000
3000
4000
Avg.
RIGHT
30
45
65
85
56.25
LEFT
30
45
65
95
58.75

A handwritten note under the graph for each ear shows "92%," which presumably is the speech recognition score.

Applying the results of the April 2009 VA treatment examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in each ear.  Where hearing loss is at Level I in each ear, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.

Private treatment records reveal a February 2009 audiology report in graph form.  The Board may interpret graphical representations of audiometric data and convert them to numerical data in its role as a fact finder as long as the graphical representations are clear.  Kelly v. Brown, 7 Vet. App. 471 (1995); Savage v. Shinseki, 24 Vet. App. 259 (2011).  As the graphical representations in this case are clear, the Board is able to interpret the February 2009 audiology graph.  As read by the Board, the audiology report shows puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
Avg.
RIGHT
35
50
70
85
60
LEFT
35
45
70
95
61.25

Word recognition scores were 92 percent for the right ear and 96 percent for the left ear.

Applying the results of the February 2009 private examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in each ear.  Where hearing loss is at Level II in each ear, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.

Private treatment records also contain an audiogram of unclear date, which the Board discerns was either printed in November 2014 or was recorded in November 2014.  The audiogram shows puretone thresholds tested by air conduction, in decibels, as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
65
80
85
90
 80
LEFT
65
90
90
105
87.5

The audiogram shows puretone thresholds tested by bone conduction, in decibels, as follows:




HERTZ


1000
2000
3000
4000
Avg.
RIGHT
60
75
75
80
72.5
LEFT
65
75
75
80
73.75

Word recognition scores were 100 percent for the right ear and 91 percent for the left ear.  It was indicated that speech recognition testing was SRT

In this case, because the puretone thresholds at each of the four frequencies are above 55 decibels, the Roman numeral determination for hearing impairment of each ear will be the higher of the value from Table VI and the value from Table VIa, evaluating each ear separately.  See § 38 C.F.R. § 4.86(a).  For the air conduction study, the worst study, evaluating the right ear under Table VI results in a Level II designation.  Evaluating the right ear under Table VIa results in a Level VII designation.  Thus, the right ear Roman numeral designation is Level VII, the higher of the two results.  

Assuming all test results as equally valid, evaluating the left ear under the same method results in a Level IV designation under Table VI and a Level VIII designation under Table VIa.  Thus, the Roman number designation for the left ear is Level VIII.  Where hearing loss is a Level VII in one ear and a Level VIII in the other ear, a 40 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  

Summarizing the results and placing them in chronological order, the disability evaluations for each of the above studies are:  February 2009 at 0 percent; April 2009 at 0 percent; November 2009 at 0 percent; November 2014 at 40 percent; and June 2015 at 20 percent.  However, not all test results are equally valid.

After a review of the evidence of record, the Board finds that an evaluation in excess of 0 percent prior to June 3, 2015, is not warranted.  Beginning June 3, 2015, an evaluation of 20 percent, but no higher, is warranted.  

The audiometric studies through November 2009 support only a noncompensable evaluation for hearing loss.  Prior to November 8, 2014, there is no audiometric data that would support an evaluation higher than noncompensable.  The Board has considered the Veteran's claim that he is entitled to a higher disability evaluation and finds that it is outweighed by the audiology test results.  The Board notes that, while laypersons are sometimes competent to provide opinions regarding etiology and diagnosis, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), here, the specific audiological results shown on examination are more probative evidence as to the severity of the Veteran's hearing loss disability for VA purposes than the Veteran's general lay assertions.  Accordingly, the preponderance of the evidence is against the claim for a higher evaluation prior to June 3, 2015.

For the period beginning November 8, 2014, the June 2015 VA examination is the most credible and competent evidence.  The June 2015 examination report clearly indicates that the examination was performed by a state-licensed audiologist.  The date the examination took place is clearly identified.  Furthermore, it is clear that the examiner used the Maryland CNC speech discrimination test.  See 38 C.F.R. § 4.85(a).  On the other hand, the audiology report that purports to be from November 2014 does not allow for such clarity.  In particular, the clinician named in the report does not establish that he is a state-licensed audiologist.  Although a license number is listed, it is not clear for what occupation (i.e., audiology assistant, hearing aid specialist, etc.) the license was issued.  Moreover, the Maryland CNC test was not used.  Rather, it was reported that testing was the SRT method.  Lastly, the pure tone results were wildly inconsistent with the test results prior to and subsequent to the November 2014 results.  Accordingly, this report has diminished probative value for rating purposes in comparison to the June 2015 VA examination.  Stated differently, the Board has considered the November results, but finds that the results, the status of the examiner and the method of evaluation are inadequate for rating purposes.

Here, the only reliable examination that showed a change in acuity was the June 2015 evaluation.  To the extent that the Veteran claims that he is entitled to a higher disability the specific audiological results shown in the June 2015 VA examination are more probative evidence as to the severity of the Veteran's hearing loss disability for VA purposes than the Veteran's general lay assertions.  

Thus, the Board finds that the preponderance of the evidence is against a compensable disability evaluation prior to June 3, 2014, and against an evaluation in excess of 20 percent beginning June 3, 2015.  Accordingly, the benefit of the doubt rule is not applicable and an increased evaluation is not warranted.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Consideration has been given the whether referral for an extra-schedular evaluation is warranted.  The Board finds that it is not warranted because the schedular evaluation in this case is adequate.  The schedular rating criteria, as they are based on hearing acuity at various frequencies and on the ability to understand spoken words, contemplate problems hearing both sounds as well as spoken.  These criteria provide for higher ratings than those currently assigned to the Veteran.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1). 

In reaching this conclusion, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  While the Board sympathizes with the Veteran's complaints of hearing difficulty, his speech discrimination abilities have been specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Further, no verified state-licensed audiologist has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the industrial impairment from the disability would be in excess of that contemplated by the assigned rating.

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there is no indication or contention that the effects of any of the Veteran's service-connected disabilities in concert with his hearing loss create an unusual or exceptional disability picture.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).



ORDER

Prior to June 3, 2015, a compensable evaluation for bilateral hearing loss is denied.

Beginning June 3, 2015, an evaluation in excess of 20 percent for hearing loss is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


